Case 1:18-cv-01394-RGA Document 142-2 Filed 10/09/20 Page 1 of 1 PageID #: 5694




                           EXHIBIT A- REVISED CASE SCHEDULE

                Event                          Current Deadline         New Deadline
 Plaintiff to provide final infringement n/a                      October 16, 2020
 contentions

 Defendant to provide final invalidity   n/a                      October 30, 2020
 contentions

 Fact Discovery Cutoff                   September 22, 2020       November 13, 2020

 Opening Expert Reports                  October 22, 2020         December 18, 2020

 Rebuttal Expert Reports                 November 20, 2020        February 5, 2021

 Reply Expert Reports                    December 18, 2020        March 5, 2021

 Expert Discovery Completed              January 29, 2021         April 2, 2021

 Case Dispositive and Daubert            March 11, 2021           May 10, 2021
 Motions (openings)

 Pretrial Conference                     September 10, 2021 at no change
                                         9:00 a.m.
 5-day Jury Trial                        September 20, 2021 at no change
                                         9:30 a.m.
